—Appeal by the defendant from a judgment of the County Court, Westchester County (Angiolillo, J.), rendered July 10, 1998, convicting her of criminal possession of a forged instrument in the second degree and attempted grand larceny in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant attempted to cash a check in the amount of $1,500 at a Fleet Bank branch in Yonkers. Although she testified at trial that her employer had given her the check as payment for commissions earned, the employer denied that he paid any of his employees by commission or that he had given the defendant the check. He further testified that the defendant had been fired from her employment the day before the check cashing incident. The jury found the defendant guilty of criminal possession of a forged instrument in the second degree and attempted grand larceny in the fourth degree.
The resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination must be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict of guilt *419was not against the weight of the evidence (see, CPL 470.15 [5]). Santucci, J. P., Goldstein, Luciano and Adams, JJ., concur.